
	

114 S3414 IS: Taylor Force Act
U.S. Senate
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3414
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2016
			Mr. Graham (for himself, Mr. Coats, Mr. Blunt, Mr. Rubio, Mr. Kirk, Mr. Cotton, Mr. Boozman, Mr. Cruz, and Mr. Scott) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To condition assistance to the West Bank and Gaza on steps by the Palestinian Authority to end
			 violence and terrorism against Israeli citizens.
	
	
 1.Short titleThis Act may be cited as the Taylor Force Act. 2.Limitation on assistance to the West Bank and Gaza Funds appropriated or otherwise made available for assistance under chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2346 et seq.; relating to Economic Support Fund) and available for assistance for the West Bank and Gaza may only be made available for such purpose if the Secretary of State certifies to the appropriate congressional committees that the Palestinian Authority—
 (1)is taking credible steps to end acts of violence against United States and Israeli citizens that are perpetrated by individuals under its jurisdictional control, such as the March 2016 attack that killed former United States Army officer Taylor Force, a veteran of the wars in Iraq and Afghanistan;
 (2)is publicly condemning such acts of violence and is taking steps to investigate or is cooperating in investigations of such acts to bring the perpetrators to justice; and
 (3)has terminated payments for acts of terrorism against United States and Israeli citizens to any individual who has been imprisoned after being fairly tried and convicted for such acts of terrorism and to any individual who died committing such acts of terrorism, including to a family member of such individuals.
 3.DefinitionIn this Act, the term appropriate congressional committees means— (1)the Committee on Appropriations and the Committee on Foreign Relations of the Senate; and
 (2)the Committee on Appropriations and the Committee on Foreign Affairs of the House of Representatives.
			
